Name: Commission Regulation (EEC) No 3996/87 of 23 December 1987 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  agricultural policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 377/ 35 COMMISSION REGULATION (EEC ) No 3996 / 87 of 23 December 1987 amending Regulation (EEC ) No 1117 / 78 on the common organization of the market in dried fodder GN code Description ex 1105 Flour , meal and flakes of potatoes , unfit for human consumption ( b ) ex 1214 10 00  Flour and pellets of lucerne artificially heat-dried  Flour and pellets of lucerne otherwise dried and ground ex 1214 90 90  Lucerne , sainfoin , clover , lupins , vetches and similar fodder products , artificially heat-dried , except hay and fodder kale and products containing hay  Lucerne , sainfoin , clover , lupins and vetches otherwise dried and ground ( c ) ex 2309 90 90  Protein concentrates obtained from lucerne juice and from grass juice  Dehydrated products obtained exclusively from solid residue and juice resulting from the preparation of the concentrates referred to in the first indent' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff 0 ), as amended by Regulation (EEC ) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC ) No 1 1 17 / 78 ( 3 ), as last amended by Regulation (EEC ) No 1960 / 87 ( 4 ), according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 1117 / 78 is modified as follows : 1 . Article 1 is replaced by the following : 2 . In Article 4 , paragraph 1 , the first subparagraph is replaced by the following : ' 1 . Before 1 August each year a Community guide price for the products referred to in Article 1(b ), first and third indent , shall be fixed for the following marketing year in accordance with the procedures laid down in Article 43 (2 ) of the Treaty .' 3 . In Article 5 , paragraph 2 is replaced by the following : '2 . This aid shall be equal to a percentage to be determined of the difference between these two prices for the products referred to in the first and third indent of Article 1 ( b ) and in Article 1 ( c ). The percentage shall be fixed by the Council at the same time as the guide price using the same procedure . The aid for the products referred to in the second and fourth indent of Article 1 ( b ) shall be equal to the aid referred to in the first subparagraph of this paragraph less an amount fixed taking account of the difference in the cost of producing the products concerned .' 'Article 1 There shall be a common organization of the market in dried fodder covering the following products : CN code Description ( a ) ex 0712 Potatoes , dehydrated by artificial heatdrying , whole , cut , sliced , broken or in powder , but not further prepared , unfit for human consumption H OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 ( 3 ) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 4 ) OJ No L 184 , 2 . 7 . 1987 , p. 7 . Article 2 This Regulation shall enter into force on 1 January 1988 . 31 . 12 . 87No L 377 / 36 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President